NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
IN RE SMITH & NEPHEW, INC.,
Petitioner.
Miscel1aneous Docket No. 940
On Petition for Writ of Manda1nus to the United States
District Court for the Eastern District of Texas in case no.
09-CV-0378, Judge T. John Ward.
ON PETITION FOR WRIT OF MANDAMUS
ORDER
Smith & Nephew, Inc. submit a letter indicating that
the United States District Court for the Eastern District
of Texas transferred the underlying case on Ju1y 6, 2010
and suggesting that their petition for a writ of mandamus
is thus moot.
Upon consideration thereof,
IT IS ORDERED THAT:

1N ss sM1TH & NEPHEW 2
(1) The petition for a writ of mandamus is dismissed
as moot.
(2) Each side shall bear its own c0sts.
FoR THE CoURT
  2  /si Jan Horbaly
Date J an Horbaly
Clerk
cc: Gregory N. Stillman, Esq.
Joseph M. Vanek, Esq.
Clerk, United States District Court for the Eastern
District Of TeXas
s19
FlLED
u.s. count oF APPEA\3 F0n
mr-: FE0:RAL c1Rcu1T
JUL 12 2010
.|AN HORBALY
CLERK